CONFESSION OF ERROR
PER CURIAM.
We treat the State’s motion to relinquish jurisdiction as a confession of error. The State concedes that appellant Ruben Rodriguez was entitled to a hearing on the question of whether he had violated his furlough agreement. See Walker v. State, 578 So.2d 514, 515 (Fla. 3d DCA 1991); see also Walker v. State, 599 So.2d 233 (Fla. 3d DCA 1992).
The court is, of course, free to reimpose the sentence of five years “[i]f no excuse for non-attendance and no unjustifiable arrest are established after remand....” 578 So.2d at 515.
Reversed and remanded for hearing.